PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office 
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES 



Application Number:  15/590,842
Filing Date: May 9, 2017
Appellant(s): Osama Mostafa Bedier et al.



Patrick J. Walsh (Reg. 66,837)
For Appellant



EXAMINER'S ANSWER


This is in response to the appeal brief filed on June 17, 2022.
 


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated January 18, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
New Grounds of Rejection – No new grounds of rejection.

Withdrawn Rejections – No withdrawn grounds of rejection.

(2) Response to Appellant’s Argument for 35 U.S.C.                        
                            §
                        
                     101
Appellant's arguments filed on June 17, 2022 have been fully considered but they are not all persuasive.

Appellant argues [pages 10-28] in substance that: “The Examiner’s rejection of claims 2-6 and 9-23 under 35 U.S.C. § 101 are improper because the claims satisfy the requirements for patent eligibility under the Alice/Mayo test. … …”

A. Step 1- The Recited Features are Directed to a Statutory Category: 
In response-Yes: a system and a method claims are statutory category.

B. Step 2A, Prong 1 — The Recited Features do not Fall within an Enumerated Grouping of Abstract Ideas.
In response: Examiner disagrees:
In the final rejection dated 1/18/2022, the examiner articulated the abstract idea and addressed the limitations of claim 2 that recited the abstract idea. 
“Under Step (2A) Prong 1:
A method for transferring funds from an account associated with a network-based electronic payment system is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage relationships or interactions between people including transactional activities, and following rules or instructions.). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (receiving, at the network based electronic payment system,  authentication information with a user; performing a verification of the identification information …receiving a request to transfer of value to an online merchant…to a network-based commerce system …a particular computing device or not…). As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage relationships or interactions between people including transaction activities, teaching, and following rules or instructions). [Abstract idea SM grouping  Examples: (a) Mental process, (b)…, and (c) Mathematical relations/formulas].” The examiner identified the abstract idea as a fundamental economic practice as specifically pointed out that the claims amount to a method for transferring funds from an account. 

C. Step 2A, Prong two — The Recited Features are Integrated into a Practical Application.
“Additionally, assuming arguendo that a determination of an abstract idea may be found under the first prong of Step 2A, claim 2 remains patent eligible under the second prong of Step 2A because claim 2 recites a practical application. In applying Prong Two to evaluate patent eligibility under § 101, the MPEP states that if “the claim as a whole integrates the tentative abstract idea into a practical application, the claim is not directed to a judicial exception .. . and thus is eligible. …” 

Also cited analogy with “DDR and Example 40”.

In response: Examiner disagrees:

Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of: receiving, at the network based electronic payment system,  authentication information with a user; receiving a request to transfer of value to an online merchant…to a network-based commerce system …performing a verification of the identification information…a particular computing device or not, do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “receiving, at the network based electronic payment system,  authentication information with a user; performing a verification of the identification information …receiving a request to transfer of value to an online merchant…to a network-based commerce system …a particular computing device or not”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0023, and 0062]: servers/processors/devices, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Moreover, Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. 
Example 40: [Step-2A-II]: Yes. The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
However, Applicant’s citation of PEG-2019-SME Example 40-[claim 2] is not persuasive because the claim 2 with Example 40 is readily distinguishable over the instant claims:

D. Step 2B — The Recited Features Include an Inventive Concept
“Further, the Office states that a claim that fails to integrate a recited judicial exception into a practical application of that judicial exception may nonetheless be patent eligible if the claim contains additional elements that, individually and in combination, provide an inventive concept. In other words, a claim provides an inventive concept if the additional elements of the claim amount to significantly more than the judicial exception to which the claim is directed.” In considering whether the additional elements of a claim provide an inventive concept, examiners should evaluate “whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.”
“Appellant submits that, assuming arguendo that claim 2 is directed to a judicial exception, which it is not, claim 2 remains patent eligible because the recited features include an inventive concept. Instructive here is BASCOM Glob. Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341(Fed. Cir. 2016) (hereinafter BASCOM)…”

In response-Examiner disagrees:
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., at least one processor, a network-based electronic payment system, a particular computing device, a memory storing instructions, electrical communication) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
Applicant’s citation of BASCOM is non-persuasive because the claims at issue in BASCOM are readily distinguishable over the instant claims. In BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be “a word-screening type filtering scheme” and one set of filtering elements (from a plurality of sets) could be a “master list of disallowed words or phrases together with [an] individual [list of] words, phrases or rules.” Id. at 4:30-35.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Hatem Ali/
Examiner, Art Unit 3691


Conferees:
/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                             
/Vincent Millin/
Appeal Practice Specialist



……………………………………………………………………………………………………
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.